Citation Nr: 9913001	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  96-24 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 60 percent disabling.  

2. Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from March  1945 to 
June 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

With regard to the veteran's appeal for bilateral hearing 
loss, the present case arises from an April 1995 rating 
decision, which increased the veteran's service-connected 
disability rating for bilateral hearing loss from 40 to 60 
percent, effective from April 1994.  An NOD was filed in 
February 1996, and an SOC issued the following month.  The 
veteran filed a substantive appeal in May 1996.  A 
Supplemental SOC was issued in June 1996.  As to the 
veteran's appeal for a total rating based upon individual 
unemployability, the present case arises from a February 1998 
rating action which denied his claim for such a rating.  An 
NOD was filed in May 1998, and an SOC issued that same month.  
He filed a substantive appeal in June 1998.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  A VA audiological examination report, dated in June 1996, 
reported an average puretone threshold of 77 and 105+, for 
the right and left ears respectively; speech recognition 
percentages were noted as 94 and 0 percent for the right and 
left ears respectively.  


3.  The veteran's service-connected disabilties are: 
bilateral defective hearing, rated as 60 percent disabling; 
labyrinthitis with tinnitus, rated as 10 percent disabling; 
otitis media, suppurative, rated at 10 percent; residuals of 
a fracture of the left lateral malleolus, rated at 10 
percent; and residuals of left mastoidectomy, rated at zero 
percent.  The combined service-connected disability rating is 
70 percent.

4.  The veteran's service-connected disabilities do not 
prevent him from engaging in substantially gainful 
employment.  


CONCLUSION OF LAW

1.  The schedular criteria for a rating in excess of 60 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 
4.86, 4.86a, 4.87, Diagnostic Code 6106 (1998).  

2.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disability are not met. 38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
treatment for otitis media in June 1945.  In June 1946, the 
veteran underwent a separation medical examination.  No 
abnormalities of the veteran's ears were noted, with 
whispered voice hearing test scores of 15/15 for both right 
and left ears.  

In April 1952, the veteran was medically examined for VA 
purposes.  It was noted that his right ear evidenced a foul 
smelling mucopus, while the left ear was normal.  In 
addition, an audiometry test revealed a 90 percent hearing 
loss in the veteran's right ear, while the left ear hearing 
was noted to be with 7.4 percent of the normal limit.  In a 
June 1952 rating action, the veteran was service connected 
for a purulent right ear as well as right ear hearing loss.  

In September 1960, the veteran underwent a radical 
mastoidectomy with skin graft of the left ear.  In a December 
1960 rating decision, he was service connected for bilateral 
defective hearing, evaluated as noncompensable, effective 
from March 1960.  Subsequently, in a November 1961 rating 
decision, the rating for bilateral defective hearing was 
increased to 10 percent, effective from September 1961.  

Thereafter, on VA examination, the veteran's hearing was 
found to have improved.  In an August 1962 rating decision, 
the RO reduced his rating for bilateral defective hearing 
from 10 percent to noncompensable, effective from October 
1962.  In April 1963, the Board denied the veteran's appeal 
for an increased rating for bilateral defective hearing.

In December 1966, following an audiology examination, the RO 
granted the veteran an increased rating of 10 percent for 
bilateral defective hearing, effective from October 1966.  

Thereafter, in later rating actions, the veteran's claim for 
an increased rating for his bilateral hearing loss was 
denied.  During a personal hearing at the Hartford VARO in 
February 1990, the veteran testified that his hearing loss 
had become so severe that it had effected his employment.  He 
indicated that during normal daily activities he experienced 
considerable difficulty because of his hearing impairment.  
He noted that he wore a hearing aid in his right ear but not 
in his left, since he had been told the left ear had too 
little residual capacity to be aided by use of a hearing aid.  
He additionally noted that he had to increase the volume of 
his hearing aid to a very loud level to hear a television or 
radio, and in a noise filled environment he found it nearly 
impossible to understand what persons were attempting to say 
to him.  

Subsequently, the Board denied the veteran's appeal for an 
increased rating for bilateral hearing loss, in a June 1991 
decision.  


In May 1992, the veteran underwent an audiological 
examination for VA purposes. Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
65
75
85
LEFT
85
95
100
100
115

As to speech audiometry, the examiner noted that, when the 
veteran's right ear was tested, he did not respond to all 
stimuli.  When the veteran's left ear was tested, he did not 
respond to any stimuli.  Percentages reported were 52 percent 
for the right ear and 0 percent for the left ear.  

In a July 1992 rating decision, the RO increased the rating 
for veteran's bilateral defective hearing from 10 to 40 
percent, effective from August 1990, based upon the new 
examination findings and continuous prosecution of the claim 
for an increase since August 1990.

In August 1992, the RO received a "Veteran's Application for 
Increased Compensation based on Unemployability," VA Form 
21-8940, dated in July 1992.  On that form, the veteran 
indicated he had become totally disabled in July 1987, after 
having been employed with Sweet Life Foods since May 1969.  
He listed, as his occupation, transportation supervisor, and 
indicated he had earned $29,068 in his top earnings year.  He 
noted that he did not expected to receive disability 
retirement benefits.  His date of birth was shown to have 
been in July 1917, and he reported having completed four 
years of high school.

In addition, the veteran also indicated that he had been laid 
off by Sweet Life Foods because of his hearing.  He reported 
that, that because of drainage in his ears, he accumulated 
debris (dead cells and tissue), which required that his ears 
be debrided consistently, and also affected his ability to be 
undergo VA audiological examinations.  In an associated 
letter, the veteran noted that he had been told by a doctor 
to limit the use of his hearing aid because it aggravated his 
leakage problem.  Without use of his hearing aid, the veteran 
stated, he could not hear a thing.  

In February 1993, the RO received a statement from Carl 
Braren, M.D., who reported that the veteran was being treated 
for status post excision of a bladder tumor, for carcinoma 
with submucosal invasion; emphysema; Waldenstrom's 
macroglobulinemia; and degenerative arthritis of the right 
knee.  Dr. Braren noted that he was not aware of any 
disabling conditions.  

In May 1993, the RO received outpatient treatment reports, 
dated from December 1991 to October 1992, from the VA Medical 
Center (VAMC) in West Haven.  These records noted complaints 
and/or treatment for chronic drainage and debris in the 
veteran's right ear.  In January 1994, the RO sent a letter 
to Sweet Life Foods, requesting employment information on the 
veteran.  

In a March 1994 rating action, the RO denied the veteran's 
claim for a total disability rating for compensation purposes 
based upon individual unemployability, and, in addition, 
continued the veteran's disability rating for otitis media at 
10 percent.  In its rating decision, the RO noted that no 
response had been received from Sweet Life Foods.  A copy of 
the rating decision was enclosed with a decision notification 
letter to the veteran.  

In April 1994, the RO received a statement from the veteran, 
dated in January 1994, in which he complained of chronic 
drainage and debris problems in his right ear.  He also noted 
that he had been told by doctors not to wear his hearing aid 
for more than two hours a day, or it would result in an 
increase in drainage.  That same month, April 1994, the RO 
also received treatment records, dated from December 1993 to 
April 1994, from Russell Robertson, M.D.  An operative 
record, dated in January 1994, noted that the veteran had 
undergone a total laryngectomy for carcinoma of the total 
right vocal cord, with complete fixation of the cord, and 
approximately five mm of glottic extension.  That same month, 
the veteran also had debris removed from his right ear.  


In June 1994, the veteran underwent an audiological 
examination for VA purposes. The examiner noted the veteran's 
history of surgically altered ear canals, and chronic ear 
infections.  The veteran denied tinnitus, and the examiner 
indicated that the veteran would start, on a trial basis, use 
of a bone conduction hearing aid for his right ear.  On 
audiological testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
70
75
90
LEFT
95
105
105+
105+
105+

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 0 percent in the left ear.  
The examiner noted that the veteran was unable to do taped 
discrimination testing in connection with his right ear, and 
that responses were repeated using an electrolarynx.  
Therefore, subtle errors could not be detected.  The 
examiner's summary noted bilateral mixed hearing loss.  

In September 1994, the RO received a statement from the 
veteran, undated, in which he requested that his claim for a 
total disability rating for compensation purposes based upon 
individual unemployability be reopened, and additionally 
reported that his bilateral hearing loss, and not otitis 
media, was the cause of his unemployment.  The veteran also 
reiterated previously made arguments concerning his otitis 
media and bilateral hearing loss.  

In an April 1995 rating action, the RO granted the veteran an 
increased rating, from 40 to 60 percent, for bilateral 
hearing loss, effective from April 1994, and denied his claim 
for a total disability rating for compensation purposes based 
upon individual unemployability.  The other service-connected 
disaabilities are as follows:  labyrinthitis with tinnitus, 
rated as 10 percent disabling since July 1961; otitis media, 
suppurative, rated at 10 percent since March 1960; residuals 
of a fracture of the left lateral malleolus, rated at 10 
percent since September 1966; and residuals of left 
mastoidectomy, rated at zero percent since 1961.  The 
combined service-connected disability rating (see 38 C.F.R. § 
4.25) is 70 percent, effective from April 1994.

In February 1996, the veteran submitted a statement to the 
RO, in which he reported that it was uncomfortable wearing 
the bone conduction hearing aid, because of the level of 
vibration required for it to be effective.  He noted he 
continued to have a chronic problem with drainage from his 
right ear, and took a number of antibiotics he had been 
prescribed in an attempt to combat the problem.  He also 
included a newspaper article on the effects of the overuse of 
antibiotics.  

Thereafter, the veteran was requested to resubmit a second 
application (VA Form 21-8940) for increased compensation 
based on unemployability.  In July 1997, the veteran complied 
with the RO's request.  That same month, the RO sent a letter 
to Sweet Life Foods requesting information on the veteran's 
employment history with the company.  Later that same month, 
the veteran submitted Medicare billing statements to 
substantiate medical care from Dr. Robertson.  

In August 1997, the RO received additional, as well as 
previously considered, treatment records from Dr. Robertson, 
dated from December 1993 to June 1997.  Records noted status 
post treatment for the veteran's laryngectomy, as well as 
ongoing treatment for his chronic ear conditions.  

In September 1997, the RO received outpatient treatment 
records, dated from June 1994 to November 1996, from the VAMC 
West Haven.  These records note complaints and/or treatment 
for chronic drainage and debris in both the veteran's right 
and left ears, as well as use of a bone conduction hearing 
aid for his right ear.   

In a February 1998 rating decision, the RO denied the 
veteran's claim as to a total disability rating for 
compensation purposes based upon individual unemployability, 
and also denied his claim for an increased rating for otitis 
media.  The RO noted in its rating decision that Sweet Life 
Foods had not responded to the RO's request for information 
regarding the veteran's employment history.  


In May 1998, the veteran submitted a statement to the RO in 
which he contended that the RO had committed procedural error 
under 38 C.F.R. § 3.159, by not notifying him, in March 1994, 
that Sweet Life Foods had not responded to the RO's request 
for information.  He noted that employment records from Sweet 
Life Foods would indicate he had been laid off from work in 
October 1987 because of his hearing disability.  

II.  Analysis

Bilateral Hearing Loss

The veteran essentially contends that his service-connected 
bilateral hearing loss is more severe than his current 
disability rating, and therefore warrants an increased 
evaluation.  In particular, the veteran asserts that he 
cannot understand words when spoken by a person from a 
distance of greater than three feet away, and that because of 
this problem with hearing and understanding speech, many 
activities are either impossible or severely restricted.

The veteran has submitted a well-grounded claim with the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the appellant's assertion that his service-connected 
bilateral hearing loss is more severe then previously 
evaluated.  See Arms v. West, 12 Vet.App. 188, 200 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Board is also satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a 60 percent evaluation for bilateral 
hearing loss in accordance with the criteria set forth in the 
VA Schedule for Rating Disabilities.  In doing so, specific 
consideration was given to 38 C.F.R. Part 4, "Impairment of 
Auditory Acuity."  Evaluations of bilateral defective 
hearing range from noncompensable to 100 percent, based upon 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (hertz).  To evaluate the degree of 
disability for service-connected bilateral hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Codes 6100-6110.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).  

Examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in table VI 
represent nine categories of percent of discrimination based 
on the controlled speech discrimination test.  The vertical 
columns in table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired efficiency (I through XI) will be 
determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss; thus, 
for example, with a percent of discrimination of 70 and 
average puretone decibel loss of 64, the numeric designation 
is V for one ear.  The same procedure will be followed for 
the other ear.  The numeric designations are then applied to 
table VII, to determine the veteran's disability rating and 
diagnostic code.  

The veteran's most recent VA audiological evaluation, dated 
in June 1994, reported an average puretone hearing threshold 
level of 77 for the right ear and 105+ for the left ear.  
Speech discrimination scores were 94 percent for the right 
ear and 0 percent for the left ear.  Application of the 
scores recorded for the left ear to table VI results in a 
designation of "XI".  Because the veteran was unable to 
properly give taped discrimination responses, the RO applied 
the scores recorded for the right ear to table VIa, as 
specified under 38 C.F.R. § 4.85(c).  This resulted in a 
designation of "VII" for the right ear.  When these 
designations of impaired efficiency are applied to table VII, 
the percentage evaluation for hearing impairment is 60 
percent, under Diagnostic Code 6106.  

While the Board is aware of the veteran's sincere belief that 
his hearing is more severe than the current schedular rating 
assigned, we note that the determination of whether an 
increased rating for hearing loss may be granted is primarily 
dependent upon objective findings of disablement as reported 
on a current official examination in conjunction with the 
applicable provisions of the rating schedule.  Therefore, the 
evidence of record reflects that the current 60 percent 
rating is appropriate.  

Total rating based upon individual unemployability

In addition, the veteran also contends that he is totally 
disabled as a result of his service-connected bilateral 
hearing loss, and therefore further warrants a total rating 
based upon individual unemployability.  The Board also notes 
that it is the veteran's contention that the RO committed 
procedural error by not properly notifying him that a request 
for employment records from Sweet Life Foods, Inc., had gone 
unanswered by that company.  


Entitlement to individual unemployability must be established 
solely on the basis of impairment from service-connected 
disabilities.  38 C.F.R. § 3.341(a) (1998). Neither 
disability from non-service-connected disabilities nor simply 
advancing age may be considered.  38 C.F.R. §§ 3.341(a) and 
4.19 (1998). 

A regulatory scheme providing for a mix of objective and 
subjective criteria has been authorized.  Hatlestad v. 
Derwinski, 3 Vet.App. 213, 216 (1992).  Under 38 C.F.R. § 
3.340(a), generally, total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 4.15 describes a combination of objective ("average 
person") standards and subjective ("individual case") 
standards.  The overall standard of impairment in earning 
capacity recognizes "any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."

The objective criteria are set forth at 38 C.F.R. § 
3.340(a)(2), and provide for a total rating when there is a 
single disability or a combination of disabilities which 
result in a 100 percent schedular evaluation or where the 
requirements of 38 C.F.R. § 4.16(a) are met.  Those 
requirements call for a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more, 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  The subjective criteria for a 
total rating are found at 38 C.F.R. §§ 4.16(b) and 
3.321(b)(1).  Together, these provide that a veteran who is 
unable to secure substantially gainful employment due to 
service-connected disabilities shall be rated totally 
disabled.  Thus, under either the objective or subjective 
criteria, the veteran must be unable to engage in 
substantially gainful employment due to the service-connected 
disabilities.  38 C.F.R. § 4.16(b) also provides that the 
veteran's employment history and educational and vocational 
attainment are for consideration.

In Hatlestad, supra, the Court held that "the central 
inquiry in determining whether a veteran is entitled to a 
[total rating based on individual unemployability] is whether 
that veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  The Court 
then cited Pratt v. Derwinski, 3 Vet.App. 269, 272 (1992), as 
stating "[e]ven if, as it appears, the [Board] determined 
that the appellant's unemployability was a result of his age 
and non-service-connected heart condition, its task was not 
finished.  The [Board] still was required to decide, without 
regard to the non-service-connected disabilities or his age, 
whether appellant's service-connected disabilities are 
sufficiently incapacitating as to render him unemployable."

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such veteran.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose v. Brown, 4 Vet.App. 361 (1993).  This contemplates 
employment of other than a marginal nature as defined in 38 
C.F.R. § 4.16(a), and must take into consideration the nature 
of the employment and the reason for termination in all 
claims, and a professional assessment is requested within VA 
guidelines.  See Friscia v. Brown, 8 Vet.App. 90 (1995).  
Marginal employment, as defined under § 4.16(a), generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person. 

In this case, the RO's action, discussed above, in granting 
the veteran an increase to a 60 percent rating for his 
bilateral hearing loss, qualifies him for consideration of an 
unemployability rating under 38 C.F.R. § 4.16(a).  In 
addition, his combined service-connected disability rating is 
70 percent.  However, following a review of the evidence, the 
Board finds that the record does not show that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities under 38 
C.F.R. § 4.16(b).

The veteran was born in July 1917, and reported that he had 
become totally disabled in July 1987 after being laid off by 
Sweet Life Foods for his hearing disability.  At the time, 
the veteran was receiving a 10 percent rating for bilateral 
hearing loss.  He reported having completed four years of 
high school.  Besides suffering from bilateral hearing loss, 
the veteran is also service connected for labyrinthitis with 
tinnitus, rated as 10 percent disabling; otitis media, 
suppurative, rated at 10 percent; residuals of a fracture of 
the left lateral malleolus, rated at 10 percent; and 
residuals of left mastoidectomy, rated at zero percent.  Dr. 
Brenan noted that the veteran was being treated for status 
post excision of a bladder tumor, emphysema, Walden-strom's 
macroglobulinemia, and degenerative arthritis of the right 
knee.  The record also shows that the veteran has undergone a 
total laryngectomy for carcinoma of the vocal cord.  These 
latter conditions are are non-service-connected disabilities. 

We note that evidence of the veteran's involuntary dismissal 
from Sweet Life Foods due to his hearing disability is not 
part of the record.  Letters to Sweet Life Foods from the 
Hartford RO in January 1994 and July 1997 went unanswered.  
Subsequent rating decisions, dated in March 1994 and February 
1998, note a lack of response from the company.  The veteran 
indicated that he had contacted Sweet Life Foods and 
attempted to secure his personnel records, but the company 
had changed ownership, and his records might have been 
destroyed. 

The veteran's current schedular disability rating of 60 
percent contemplates very significant industrial impairment 
resulting from his service-connected hearing disability.  In 
addition, his overall combined service-connected disability 
rating is 70 percent.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  Van Hoose, supra.  While the medical 
evidence does reveal a gradual deterioration of the veteran's 
hearing, there is no medical opinion which specifically notes 
that the veteran's hearing disability restricted him from 
working.  As noted above, the veteran's disability rating in 
July 1987, at the time he claimed he lost his job with Sweet 
Life Foods, was 10 percent for his hearing loss, and his 
combined rating, including his other disorders, was 
30 percent.  No significant loss in his hearing was evidenced 
until August 1990, for which his rating was increased to 40 
percent.

Moreover, the record does not reflect any unusual 
circumstances that place him in a position different than 
that of other veterans with the same disability rating.  In a 
claim for unemployability, the question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  The veteran is nearly 82 years of age and, 
as specified in the regulations, advancing age alone is not 
to be considered to grant a claim for an unemployability 
rating.  He has not provided evidence of efforts to obtain 
employment.  He has several non-service-connected 
disabilities, including status post total laryngectomy.  With 
all due respect for his sincere contentions, the 
preponderance of the evidence reflects that the veteran is 
not entitled to a total rating for compensation based on 
unemployability pursuant to 38 C.F.R. §§ 4.16 or 3.321(b).

We recognize the veteran's additional contention that he was 
not properly notified by the RO that Sweet Life Foods had not 
responded to its requests for information.  Because of the 
this, the veteran argues, he has been prejudiced, because his 
personnel records no longer appear available.  The pertinent 
language of 38 C.F.R. § 3.159(c), which the veteran has 
cited, reads, "Should [VA's] efforts to obtain evidence 
prove unsuccessful for any reason which the claimant could 
rectify, the Department of Veterans Affairs shall so notify 
the claimant and advise him or her that the ultimate 
responsibility for furnishing evidence rests with the 
claimant."  38 C.F.R. § 3.159(c) (1998).  As we noted above, 
the veteran received copies of the March 1994 and February 
1998 rating decisions, both of which noted that Sweet Life 
Foods had not responded to the RO's requests.  In this 
regard, the Board notes that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).

In any event, even if the records had been procured by the RO 
initially, and identified the reason for the veteran's 
dismissal as a lack of hearing, that evidence would not have 
been completely dispositive of the veteran's claim.  The 
veteran would have still have had to show that he could not 
work because he was incapable of performing the physical and 
mental acts required of employment, not just the position at 
Sweet Life Foods.  Therefore, without any other supporting 
evidence reflecting some other unusual circumstances that 
restricted the veteran from being gainfully employed, the 
Board finds that the inability to procure the veteran's 
employment records from Sweet Life Foods did not unfairly 
prejudice his claim.  


ORDER

1.  Entitlement to an increased rating for bilateral hearing 
loss is denied.  

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



